 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDArmitage Sand and Gravel,Inc.andFinley Fox, EstillJ. Judd and Laborers'International Union of NorthAmerica,Local513,AFL-CIO. Cases 9-CA-6885-1, 9-CA-6885-2, and 9-RC-9496April 25, 1973DECISION, ORDER, AND DIRECTIONBy MEMBERSFANNING,JENKINS,AND PENELLOOn December 8, 1972, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorder that the Respondent, Armitage Sand and Grav-el, Inc.,Morrow, Ohio, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DIRECTIONIt is hereby directed that, as part of the investiga-tion to ascertain a representative for the purposes ofcollective bargaining with the Employer, the RegionalDirector for Region 9 shall, pursuant to the Board'sRules and Regulations, within 10 days from the dateof this Direction open and count the ballots cast byFinley Fox and Estill J. Judd and thereafter cause toiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544,enfd188 F.2d 362 (C.A. 3) Wehave carefully examined the record and findno basis for reversing his findingsbe served on the parties a second revised tally ofballots including therein the count of the above-men-tioned ballots. Thereafter, the Regional Director shallissue the appropriate certification in accordance withthe Board's Rules and Regulations.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN. Adminstrative Law Judge: This matterwas heard at Cincinnati, Ohio, on September 19 and 20,1972.The complaint, issued May 8, 1972, based uponcharges filed on March 14, 1972, in Cases 9-CA-6885-1 and9-CA-6885-2, was consolidated by an order of the Region-alDirector dated June 30, 1972, with a hearing in Case9-RC-9496 todeterminethe validityof challenges to theballots cast by Finley Fox and Estill J. Judd in a representa-tion election conductedby theRegional Director on April17, 1972.The complaint alleges that Respondent violated Section8(a)(I) of the Act by coercively interrogating employeesconcerning union activities,threatening reprisals for unionactivity, and warning employees that Respondent wouldclose its plant if the employees chose union representation;and that Respondent violated Sections 8(a)(3) and (1) bydischarging and refusing to reinstateFinley Foxand EstillJ. Judd because of their union activities and in order todiscourage union membership.Respondent's answer deniesthe commission of any unfair labor practices, but admitsallegations of the complaint sufficient to justify the asser-tion of jurisdiction under current standards of the Board(Respondent purchased and imported in interstate com-merce goods and materials of a value in excess of$50,000in a recent annualperiod),and to support a finding thatLaborers' International Union of North America, Local513, AFL-CIO, the Petitioner in Case 9-RC-9496 and in-tervenor in this consolidated proceeding(herein called theUnion),is a labor organization within the meaning of theAct.Upon the entire record in this case,from observation ofthe witnesses and their demeanor,and after due considera-tion of the briefs filed by the General Counsel and theRespondent,'Imake the following:i In its brief,Respondent,inter alia,asserts that it was prejudiced by thedenial of its request for the affidavit of a witness who had previously testifiedand had been excused from the stand at the time the request was made, andby thedenial of its request for notes takenby GeneralCounsel in preparationfor tnal which were not seenby oradopted by the witness For reasons statedat the hearing,I find the request for the witness'affidavit was untimely andproperly denied SeeLocalNo 320,InternationalUnionof OperatingEngi-neers,AFL-CIO (R W Hughes ConstructionCompany), 150 NLRB 455.Also in the absence of good cause shown, see McCormickEvidence100(1954), and because General Counsel's notes are neither a verbatim accountof his interview with the witness,nor were seen or adopted by the witness,I adhere to my ruling denying Respondent access to General Counsel's notesSeeNorthwest Oil Equipment,Inc,173 NLRB 534, 538, In 9203 NLRB No. 26 ARMITAGE SAND AND GRAVEL163FINDINGS OFFACT AND CONCLUSIONSITHE FACTSA. Events Leading to the Sale ofRespondent's OperationsRespondent was engaged for many years at Morrow,Ohio, in the sale of sand, gravel, and ready-mix cement. Inthe conduct of its business, Respondent owned and operat-ed certain cement batching plants, trucks and mixers, andother equipment. For approximately the last five years Re-spondent has been purchasing sand and gravel for its ownoperations and for resale. Prior to that time it had operatedits own sand and gravel pits. During the period with whichwe are concerned Respondent employed approximately 12truckdrivers,who also did maintenance work and othertasks about Respondent's property. Respondent's principalbusiness season was from spring until late fall, during thenormal construction period. However, Respondent soldsome sand, gravel, and ready-mix cement during the entireyear. It was Respondent's custom, however, not to lay offits employees during the slow season, but to carry them onthe payroll the year round. During the off-season, the driv-ers were employed in maintenance and repair work, andother tasks,as well as transporting the small amounts ofmaterial sold by Respondent during the winter.Respondent, which was principally owned by Stanley Ar-mitage, is claimed to have been a marginal operation forsome years, on the brink of being sold or dissolved.Armitage's son-in-law, Miles Cullom, testified that he wasrecalled from a position in Tennessee in late 1969, at a timethat Armitage suffered a broken foot, with a proposal thatthe business would be incorporated (Cullom became a one-eighth owner of the business), assertedly so that the two ofthem could "see if the business justified making a long-range proposal . . . if not, then for me to consider it atemporary situation in helping dispose or liquidate or makesale of the assets of the Company." 2 It would appear thatfor the fiscal year ending October 31, 1971, Respondent wassubstantially in "the black," though, according to Cullom,Respondent was only marginally profitable in the precedingyear, the first after his return.3 Cullom stated that he doesnot remember if the business ever operated "in the red."In the spring of 1971, Respondent solicited an offer forits equipment from an associate of Cullom's in Tennessee,but thereafter rejected the offer when prospects for businessin that year appeared brighter. Cullom states that thoughthere was further talk about disposing of the business, Re-spondent made no further effort in 1971 to sell the equip-ment or business. About February 1, 1972, while Armitagewas on vacation in Florida, Cullom contacted a representa-2 1 was not much impressedwith Cullom's candoras a witness, and inparticular have the impression that this explanationfor Cullom's return tohis father-in-law's allegedly uncertain business, so soon after he had availedhimself of a businessopportunityin Tennessee,was tailored to conform withRespondent's position that Respondent has long beenin a shakyeconomicposition.3Thus Cullomasserted that Respondent"surelywas" operating at a profitfor the year endingOctober 31, 1971, but forthe year previous, it "was veryclose,but it was in the black "tive of the Dravo Corporation about thesale ofthe business.Cullom states that at the time Armitage was in poor healthand the two of them were again pessimistic about futurebusinessprospects; also that though business was normallyslow about that time of year, it was then slower than usual 4Dravo declined tonegotiatefor thesale ofRespondent'soperation. During all of this period, however, Respondentcontinued to consider the purchase of a new batch plant toreplace its antiquated equipment,in casethe business wasnot sold.On February 2 and 3, 1972, union authorization cardsdistributed among the drivers were signed by a majority ofthem and turned in. On February 3, two of the drivers whohad signed cards, Estill Judd and Finley Fox, were dis-charged. In March, Respondent was notified that chargeshad been filedagainst itbecause of the discharges of Juddand Fox, and that a petition for representation had beenfiled by the Union. At that time, according to Cullom, "Wedecided thatthe saleof our company . . . or the closing ofour company until we should find a buyer for our assets wasinevitable," that Respondent would become noncompeti-tive in the area if it were unionized, and that Respondentwould shut its doors if the Union won the election. As notedhereinafter, the employees were advised of this decisionprior to the election.The results of the election held on April 17, 1971, were(according to the revised tally of ballots): 5 votes for theUnion, 5 votes against, with 2 challenged ballots, those ofJudd and Fox. Upon the conclusion of the election, after animmediate conference between Respondent'smanagementand its attorneys, the employees were advised not to comeback to work unless recalled. Since that time Respondenthas not sold any sand, gravel, or ready-mix. The only em-ployees employed by Respondentsincethe election havebeen a clerical and two drivers engaged to clean up andmake repairs on equipment in preparation for sale. Respon-dent has not, however, been dissolved and is still in theprocess of liquidating its accounts receivable and payable.Prior to the date of the election Respondent had an offerfor its equipment which would have required its transportto Tennessee. This was rejected. After theelectionRespon-dent began negotiations with a group of people who formeda new corporation, Lebanon Concrete Products, Incorpo-rated.This group eventually purchased the majority ofRespondent's physical assets for a price in excess of thebook value of thoseassets. It is clear that the parties under-stood that the new company would employ these assets tocontinue in the same business on the samepremises asRespondent had in the past .5 This sale was consummated onJuly 17, 1972. Some of the Respondent's employees nowA financial statement preparedfor a prospectivecustomer of the businessshows that for the period from October 31, 1971, through April 30, 1972,Respondent operated at a loss of$31,807. Other than Cullom's testimony setforth above, there is no basis inthe recordfor comparing this with operationsfor thesame season of the year in previous years.5In addition to other indications in the record, the purchase and saleagreementprovides thatthe purchase and sale is contingent upon the pur-chaser securing the right to use the premises and facilitiesformerly used byRespondent but ownedby others.Respondent,Armitage,and Cullom fur-theragreed notto compete with the purchaserin the sale of ready-mixconcretewithin 25 miles of Respondent's original premises.Respondentfurther convenanted that it did not have "any contract with any union inwhich its present or formeremployeesare members." 164DECISIONSOF NATIONALLABOR RELATIONS BOARDwork for Lebanon Concrete Products, although the recorddoes not show how many. Neither Respondent, Armitage,nor Cullom have any financial interest in the new corpora-tion and there appear to be no blood ties between the newowners and Armitage or Cullom, though they are oldfriends.B. The Alleged Unfair LaborPractices1.The discharge of Judd and FoxFinley Fox had been employed by Respondent sinceApril 13, 1962, and Estill J. Judd since March 1, 1964, whenthey were discharged on February 3, 1972.Both were em-ployed as truckdnvers at the time. During the afternoon ofFebruary 2, union authorization cards were distributedamong the drivers by Paul Judd, Estill Judd's brother. Thedrivers took the cards home with them; many of them,including Estill Judd-and Fox, signed the cards and re-turned them to driver Earl Younkers the next morning.One of the cards was given to Alton Huff, Armitage'sbrother-in-law and a driver for Respondent, at Huff's re-quest. The next morning, February 3, Huff told Younkersthat he had decided not to sign to avoid possible conflictwith his wife, Armitage's sister.About 1 p.m., on February 3, Cullom summoned Fox andEstill Judd to his office and told them, "I guess you knowyou're fired."When asked for the reason, Cullom wouldonly respond that as long as he paid half of the bills "aroundhere," "things are going to be done my way." According toCullom, he had called his attorney, Fred Jones, before dis-charging the men, assertedly to express his concern that thedischargeswould increase Respondent'sunemploymentcompensation premiums, and states that he was informedby Jones not to tell anyone the reasons for the discharges,and for this reason did not even tell the men's supervisor,William Wallace, why he was taking this action. Wallace,indeed, was unaware that Cullom intended to discharge thetwo men.' At a later time, Respondent advised the OhioBureau of Unemployment Compensation of the assertedreasons for the termination of the two men. In essence, thereasons stated were that Fox had taken the afternoon off onFebruary 2,without permission,had missed too much time,and was tardy; that Judd had failed to properly shut downthe batch plant the previous evening; that he had previouslythreatened a dog belonging to one of the employees and itsowner; and that he had been negligent with equipment inthe past.It is admitted that neither of these men had beenwarned concerning their alleged previous derelictions, andthere is an issue as to whether management had even spokento them about these matters.Cullom asserts that Respondent did not make a practice6Respondent in its brief reiterates its contention that the testimony ofemployee Younkersconcerning his conversation with Huff is inadmissiblehearsayThis is rejected7At one pointin the hearing,Respondent raised an issue as to the supervi-sory statusofWallace.However,the answer to the complaint admits thatWallace is a supervisor and/or an agent of Respondent within the meaningof the Act The testimonysupportsthis conclusionand it is found that duringthe periodwith which we are here concerned Wallace was a supervisor withinthe meaningof Section 2(11) of the Actof warning employees in connection with their work. How-ever, on some occasions he stated that Armitage or Cullom'swife spoke about or "mentioned" such matters to employ-ees, indicatingthat he did not. Onother occasions,he testi-fied, usually vaguely, that he also had talked to employeesabout such delinquencies.8 In such instances Cullom cus-tomarily, in his testimony, disclaimed any recollection as tothe time, place, or details of such talks to employees.We turnnowto consideration of the reasons asserted forthe discharges.a. Allegedmisconductof Finley FoxCullum testified that Respondent's problems with Fox,prior to February 2, 1972, were, in his words, "Well, it wasjusta failure toappear for work at the propertime or notat all that day without us having knowledge that he wasn'tgoingto be there." On cross-examination, Cullom madeclear that the complaint was that Fox did not let Respon-dent know when he wasn't coming in. Thus Cullom statedthat Respondent needed its employees at work, "or at least[let] usknow when [the are] not going to be there so we canmakearrangements."Cullom stated that on some occa-sions,during the busy summerseason,Respondent wouldsend for Fox to come to work when it had need of him.Cullom recalled visiting Fox's home on one such errand.Nevertheless, Cullom has no recollection of ever talking toFox about this matter. He has, as Respondentputs it in itsbrief,an "impression" that Armitage talked to Fox aboutmissingwork. Fox credibly denied thatmanagement of Re-spondent had complained to him concerning the days hemissedfrom work.Cullom also asserted at the hearing certain problems withFox at Respondent's "satelliteplant" in notmakingdeliver-ies as expected.On the other hand, Wallace, who had been the supervisorover both Fox and Estill Judd, testified that neither Fox norJudd had given him any trouble or problems, that they were"prettyfairworkers," and "anytime I told them to do some-thing they always done it and there was no argument oranything about it." Wallace further stated that Fox "cameto work . . . a couple of times that I know of late but whenhe missed work they always called me from the office andtold me he wouldn't be there.. .." So far as Wallace re-calls, neither Armitage nor Cullom ever advised him of anyproblems with Fox or Judd. Wallace recalledgoingto Fox'shomeon oneoccasion to get Fox to come to work when hewas needed.Fox recalledone instancewhen he was homewith visitors when Wallace came to gethim, as well as oneother occasion when Wallace came to his home with theAs an example.Almostimmediately after stating that Respondent "nevermade a practice"of warning employees,Cullom testified that Ron Miller,previouslydischarged for absenteeism. "had been talked to on several occa-sions " When referred to this discrepancy, Cullom asserted that it was Armi-tage who had talkedtoMiller,seemingly disassociating himself Later,however,in discussing the circumstances of Miller's discharge,Cullom indi-cated that it was he who had talked to Miller about "his negligence." ("I don'tremember that there were several[discussions with Miller] on my part. Therecould have been more than one, but I fired him9 ThusRon Miller,the only other employee dischargedby Cullom forabsenteeism,was also terminated,accordingto Cullom, "for failure to appearto work without us having any knowledge whatsoever of whether he was sick,asleep,or out of thecountry or what ARMITAGE SAND AND GRAVEL165same purpose. It appears that Fox went to work on each ofthese occasions.10 Wallace's testimony is credited. Cullom'stestimony to the effect that Fox was a difficult or problememployee in the past, or that he was habitually late or habit-ually failed to advise Respondent when he was not comingto work, is not credited.On the morning of February 2, 1972, in the course ofspeaking to several of the newly arrived employees, Cullomcalled over to Fox and asked, "Why aren't you working onyour house today"? Fox answered that he would probablytake off at noon. Cullom said nothing, and walked away.Fox did take off from work that afternoon. It is manifestthat Cullom knew, as Fox testified, that the latter was build-ing an addition to his house, and that Fox's previous twoabsences that year had been for that purpose. It is furtherto be noted, in this respect, that there was little or no pro-ductive work for the employees to do at the time. Only onedelivery was made by the drivers that day, that made byEstill Judd. As Cullom testified, Respondent was, in effect,carrying the employees through the slow season. Fox wasnot paid for the time he took off, which undoubtedlyprompted Cullom's comment to Fox on the morning ofFebruary 2.It is Respondent's position that Fox's absence from workon February 2 was unexcused and was the immediate causeof his discharge the next day.b.The work performance of Estill JuddJudd was employed by RespondentsinceMarch 1, 1964.At the time of his discharge on February 3, 1972, he was atruckdnver. He, like Fox, signed a union card during theevening of February 2, and turned it in to Earl Younkers thenext morning. Together with Fox, Judd was called intoCullom's office about 1 p.m. that afternoon and discharged,without being given the reason for that action.Cullom asserted that the precipitating cause for Judd'sdischarge was the latter's failure to properly shut down thebatch plant on the evening before. This was not a normalpart of Judd's duties, but that of Younkers. However, whenJudd returned from making a delivery on February 2, it waslate and Younkers had gone. Cullom asked Judd if he knewhow to shut down the plant, and the latter assured Cullomthat he knew the procedure and it would not be necessaryfor Cullom to come and shut down the plant. The nextmorning, Younkers reported to Cullom "that the pump thatsupplied water to the booster pump that supplied water inturn to our steam boiler which runs all night had been shutoff." However, since there still remained water in the boiler,Cullom said "there was no extremely bad situation there."11This samesituationhad occurred at the plant on severalprevious occasions. On one occasion, apparently, Cullomhimself had turned off this same pump in shutting down the10A summaryfrom Respondent's records showsthat Fox was absent fromworkon the following1971-Jan 26, Feb 9,Mar. 8.May 17 &18, June21, July 19, Aug 4 & 5, Sept. 20, Nov 8 & 22, 1972-Jan 17 & 24, Feb 2(afternoon)Cullomasserted that amajorityof these were unexcused11The boiler was equipped with an automatic shutoff in case it ran dry.Respondent asserts that if theboiler had run dryand if the automatic shutoffhad not worked,considerable damage mighthave occurredIt appears thatthis had never happened at Respondent's operations,howeverbatch plant at night. When asked, Cullom said that he didn't"really know as to what danger that could possibly present.It does require repairs on the pump because the pump leakswater after this situation." So far as Cullom recalls thisincident did not interrupt Respondent's operation on Feb-ruary 3. Judd had never improperly shut down the batchplant before this occasion.Oddly, Cullom also testified on cross-examination that hehad been giving serious consideration to the discharge ofboth Fox and Juddthe previous night!When his attentionwas directed to the fact that he did not become aware ofJudd's asserted negligence-the alleged cause for Judd'sdischarge-until the following morning, Cullom replied,rather nonresponsively, only that Respondent had no needfor all of these men, "it was a financial burden to us. Butwe had assumed this responsibility in keeping our men onthe payroll 52 weeks a year. They received 2 weeks off withpay.We even paid them some overtime pay," and whenfurther pressed, he answered that he had "accumulated rea-sons, of which I have stated, and this was kind of a caption."First among these prior incidents which Respondentstates contributed to Judd's discharge was an occurrence inwhich a dog belonging to employee Burgess had made offwith a bottle of soda belonging to Judd. This occurredwithin a month or so of Judd's discharge (possibly on Janu-ary 27, the date supplied to Cullom bycounsel).AccordingtoCullom, who was present during the incident, Juddthreatened to "kill that dog if it didn't leave his propertyalone," and whenBurgessprotested, Judd told Burgess thathe had "better not try and stop me." Cullom made no effortto intervene, and so far as the record shows, did not there-after speak to either of the men about the incident. Respon-dent now contends that the matter was important to itbecause it considered Burgess' dog as a watchdog for itsproperty, though it is not shown that the other employeeswere aware of this.Judd admitted that on this occasion he told Burgess thathe "had better keep that damn dog away from here or I'mgoing to hit it in the head with something." Judd deniedmaking any threat toBurgess.He stated that on this occa-sion,Burgess' responseto him was to laugh; thatBurgess,himself, had previously hit and kicked the dog. Judd's testi-mony is credited.Prior to this, in August or September 1971, Cullom statesthat after he "had gotten after Estill for his neglect in drain-ing the air tanks in the brake system of the truck" he wasdriving, Cullom and his wife went to the plant on a Sunday,and drained a considerable accumulated amount of waterfrom the brake system of Judd's truck. Cullom states thathis wife "mentioned" this to Judd, but that Judd made lightof it. Judd generally denied Cullom's testimony concerninghis (Judd's) asserted failure to drain the air tanks on thebrake system of his truck, or that Cullom complained to himconcerning maintenance of these brakes. Judd testified thathe drained the air tanks once or twice a week because he wasaware that if the air tanks got full of water, he would haveno brakes on the road. "I'd have nineteen ton of concreteweight in that truck going down the road at 50-55 miles anhour.With no brakes I wouldn't have a chance." I foundJudd's testimony to be quite persuasive and it is credited.There is no evidence that in 8 years of service with the 166DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent he experienced any brakefailure."Finally, Cullom referredto an instanceon January 13,1972, in whicha cast ironfitting on the mixer pump onJudd's truck developed a crackas a resultof waterfreezingin the pump (which was incompletely drained). However,Judd, at the beginning of the winter, and on several occa-sions thereafter, had informed Cullom that the pumpwouldn't drain properly and needed repair. Though Cullomagreed to have it repaired, this was not done. Judd statesthat if he had not drained the pumpas well ashe did, thecastingwould have broken open instead of cracking. Thecrack, which was soon thereafter braised, did not render themixer inoperative. After that occasion,no similarproblemoccurred with the mixer, while Judd, or his successor on thetruck, operated it.132.Allegedinterferencewith employee rightsOn one evening prior to the election, Cullomseized anopportunity to talk to driver Harry Tindlealone, after send-ing out forsome cansof beer. Cullom asked Tindle what hethought "aboutthe mess atthe company"? When Tindleasked if Cullom was referring to Fox and Judd going to theBoard, the latter replied, "No, about the damn union." Tin-dle told Cullom that themen wereupset about raises andbonuses promised, but which had not been received. Hefurther stated, "About this union, I don't know how youfound out so fast ....That's why you fired Estill and Fox,"that he "knowed that there." Cullom denied that, but re-fused to tell Tindle what his reasons were for the discharges.Cullom asked Tindle who had brought the union cards in,but the latter wouldn't tell him because Cullom wouldn'tgivehis reasonsfor firing Fox and Judd. Tindle asked Cul-lom three times for his reasons for terminating the two men,but he refused to divulge them. Cullom told Tindle that ifthe Union did get in "they wouldn't be no vacation pay, noBlue Cross/Blue Shield paid, wouldn't be no holidayspaid."After Armitage came back from his vacation in March,Supervisor Wallace spoke to Armitage about Wallace's fu-ture with Respondent. Armitage told Wallace that if theUnion came in the plant, Respondent wouldcloseits doors.ArmitagesuggestedthatWallace look for other employ-ment. Armitage further instructed Wallace on several occa-sions to tell the employees that if the employees brought theUnion into the plant, Respondent would close down itsoperations. Wallace did tell the employees that Respondentwould close if the men brought the Union in, and, furtherthat Respondent was not going to buy license plates for thetrucks (due in April).12 In this connection,Ihave consideredWallace's testimony on cross-examination that he remembered"an incidentabout Estill Judd not properlydraining the air tanks on his vehicle-of water."However, this was notfurther developed as to time or details.Inasmuch as Wallace considered Judda generally satisfactory employee whodid what hewas told and gave notrouble,it is indicated that Wallace did not consider this"incident" of anygreat moment.13There was some indication in the cross-examination of Judd, in onequestionof Cullom,and a question to Wallace,that Respondent also claimedthat Judd was otherwise negligent in the maintenance of the chutes on hiscement mixer but this wasnot developedand is not mentioned inRespondent's brief.According to the uncontroverted testimony of Tindle,Cullom also told Tindle that if the men voted for the Union,Armitage would close the doors. Cullom also stated thatRespondent would not purchase license plates for thetrucks. 1411THECONTENTIONSOF THE PARTIESRespondent contends that (1) the case is moot because ofthe termination of Respondent's business, (2) Respondenthad good cause for the discharge of Fox and Judd, and (3)even if it be found that Respondent had no cause for thedischarges, the circumstances do not justify a finding thatRespondent had knowledge of their union activities, or thatRespondent had an illegal motive in terminating them. Re-spondent further asserts that its statements to the employeesthatRespondent would shut down its operations if theyvoted for the Union were privileged as "free speech" underSection 8(c) of the Act and the Constitution of the UnitedStates, and were legal under the holding of the SupremeCourt inTextileWorkers Union v. Darlington Mfg. Co.,380U. S. 263 at 274 (fn. 20), where the Court stated (afterholding that an employer does not violate the Act by "clos-[ing] his entire business" because of opposition to unioniza-tion):Nothing we have said in this opinion would justify anemployer interfering with employee organizational ac-tivitiesby threatening to close his plant, as distin-guished from announcing a decision to close alreadyreached by the Board of Directors or other manage-ment authority empowered to make such a decision.See alsoN.L.R.B. v. Gissel Packing Company, Inc.,395U.S. 575, 618-619.Lastly, on the merits, Respondent argues that the oneinstance of interrogation of Tindle wasde minimisand non-coercive.General Counsel, of course, disputes these contentions.IIIANALYSIS AND CONCLUSIONSA. Alleged Mootness of the IssuesIt iswell settled that mere discontinuancein businessdoes not render moot issues of unfair labor practices allegedagainst a respondent. "Irrespective of the ability of the re-spondent to comply with the order, a decree of enforcementis a vindication of the public policy of the statute..."N.L.R.B. v. Electric Steam Radiator Corporation,321 F.2d 733,738 (C.A.6, 1963). This is particularly true where, as here,Respondent apparently has sold its operationsas a goingbusiness. 15 In a similar situation, where it was contendedthat a Board order should not be enforced because therespondent had sold its business, the Supreme Court held,i4 It was estimated that licenses for the trucks involved an expenditure ofbetween $4 and $5 thousand.ISThe continuing nature of the enterprise is not necessarily negated by thefact that Respondent shut down operations for about 3 months while nego-tiating a sale of the businessSee C G Conn,Ltd,197 NLRB No 84.Respondentobviouslyintended to sell its plant and equipment intact and inplace, rather thanpiecemealRespondent refused offers to buyits equipmentas such,including one offer involving shipment of the equipment out of State.Itwas clearlyRespondent's understanding that the purchaser of its plant andequipmentwouldcontinue the same business in the same place and appar-ently isdoing so ARMITAGE SAND AND GRAVELinSouthport Petroleum Company v. N. L. R. B.,315 U. S. 100,107, "... it still is possible that the Board's order may yetbe the basis-and the indispensable basis-of liability onthe part of [respondent's 'officers, agents, successors, andassigns'],regardless of any present incapacity of [respon-dent] to perform, or liability on its part for failure to per-form, its duty of reinstatement." See alsoPerma VinylCorporation,164 NLRB 968, enfd.,sub nom. United StatesPipe and Foundry Company v. N.LR.B.,398 F.2d 544(C.A.5, 1968).In addition, in the present case, the status of Fox andJudd must be determined, since their eligibility to vote,which is an issue in this matter,may determine the resultsof the pending representation election, and therefore, possi-bly, the obligation to bargain with the Union(vel non)of thecorporation which purchased the business from Respon-dent. Cf.N.L.R.B. v. Burns International Security Services,Inc.,406 U. S. 272.Nor is the Supreme Court's decision inDarlingtonin anyway inconsistent with these conclusions. As the Court stated380 U.S. at 272 (fn. 14), "theDarlingtonproperty and equip-ment could not be sold as a unit, and were eventually auc-tioned off piecemeal. We are therefore not confronted witha sale of a going concern, which might present differentconsiderations under §§8(a)(3) and (5)." See alsoN.L.R.B.v.New Madrid Manufacturing Company,215 F2d 908(C.A. 8, 1954), cited with approval inDarlington.B. The DischargesIdo not credit the reasons advanced by Cullom for thedischarges of Fox and Judd herein. Thus, in the case ofFinley Fox, assertedly discharged because he was absentfrom work on a number of occasions, including February2, without notification to Respondent or excuse: The recordshows, and it has been found, that Fox regularly notifiedRespondent on the occasions that he was absent, in accord-ance with Respondent's requirements. It is further shownthat when requested to come in to work when needed duringRespondent's busy season, Fox was cooperative. This un-doubtedly accounts for the fact that Respondent did notwarn or talk to Fox about his prior absences.16As noted, Fox was discharged assertedlyfor being absentfrom work without notification to Respondent on the af-ternoon of February 2, the day the union cards were distrib-uted to Respondent's employees. This was at a time whenRespondent's business was quite slow (it made only onedelivery that day), and the employees were assigned to mis-cellaneous maintenance and makeup work, in accordancewith Respondent's established policy of carrying its em-ployees over the winter even though there was little produc-tivework for them to do. Fox, of course, was not paidduring his absence from work on February 2, and Respon-16Therecord indicates that the situation was much different with respectto Ron Miller,the only other employee dischargedby Cullom forabsentee-ismThere is no evidence concerning the conduct of one other employeeassertedlydischarged by Armitagesomeyearspreviousfor notcoming towork167dent made no attempt to show that it was in any way incon-venienced by his absence from work. Indeed, it was Cullom,himself, who indicated to Fox in a bantering way that morn-ing that he had expected Fox to be off that day. When Foxreplied that he would take off that afternoon, Cullom madeno protestor reply.Fox's supervisor,Wallace, testified that both Fox andJudd had been satisfactory employees who were coopera-tive and gave no trouble. It is not credible that Respondent,which did not complain of Fox's absences from work duringits busy season,felt compelled to discharge him for an ab-sence in these circumstances when the absence did not inter-fere with Respondent's business,or cause it any harm, and,in fact, had been impliedly suggested by Respondent's man-agement.Judd was assertedly discharged for an actof negligenceon February 2, in connection with a task not part of hisregularly assigned duties. The mistake was one which hadbeen made by others in the past, including Cullom, himself.It had never been made by Judd previously. There is noshowing that such past mistakes were the basis for com-plaint or discipline of employees, and the indications in therecord are to the contrary. The mishap caused no disruptionto Respondent's operations,and such damage as may haveoccurred was clearly minor. (Cullom referred only to dam-age which might be expected in such a mishap, and had norecollection that repairs were actually required.)Cullom's testimony concerning Judd's alleged prior de-linquencies,for the most part credibly controverted, ap-peared overstated and magnified in an effort to supportRespondent's contention thatJuddhad been an unsatisfac-tory employee in the past, as in the case of Judd's altercationwith the employee-owner of a dog about the dog's makingoff with Judd's bottle of soda-a matter never complainedof to Judd by Respondent at the time or thereafter untilJudd sought unemployment compensation after his dis-charge.In addition,sinceCullom only learned of Judd's negli-gence(which Cullomstates was the motivating cause of hisdischarge) on the morning of February 3, Cullom's admis-sion on cross-examination that he had,nevertheless,consid-ered the discharges of both Fox and Judd on the evening ofFebruary 2, further buttresses my conviction that his testi-mony concerning the basis of these discharges should not becredited.A comment is required concerning Cullom's assertionthat he refused to give Fox and Judd any reason for theirdischarges, and thereafter refused to disclose the reasons totheir supervisor or to other employees, on the advice ofRespondent's attorney, in order to avoid the risk of increas-ing Respondent's premiums to the unemployment compen-sation fund. It is stated in Respondent's brief that thiscourse of action was adopted "because of a possibility oflitigation before the Bureau of Unemployment Compensa-tion of Ohio." It can only be assumed from this, since noother explanation was offered, that Respondent and its at-torney were in some doubt as to whether Respondent couldestablish that it had good cause for the discharges, andbecause of this refused to disclose its reasons.It is common-place in normal employer-employee relations that employ-ees are informed of the reasons for their discharges from 168DECISIONSOF NATIONALLABOR RELATIONS BOARDemployment,at the time of discharge,where cause exists,notwithstanding the fact that each such termination pre-sentsa potential unemployment compensation claim.Where the employer can susbstantiate its claim that theemployee was discharged for misconduct in his employ-ment, this position will prevail before the State Unemploy-ment Compensation Commission. See48 Amer. Juris.,Soc.Sec., sec. 38 (esp. 1972-73 supp.) The fact that the employerrefuses to divulge his reasons to the employee, who has aparamount right to know,at the time of his discharge,unlessthe refusal is otherwise justified,necessarily raises strongsuspicion as to the bona fides of the explanations later of-fered.Respondent strongly suggests in its brief, though this wasapparently not advanced before the Unemployment Com-mission (it would probably have been fatal to Respondent'sposition there),that the basic reason for terminating thesetwo employees was the fact that it was uneconomic to carrythem on the payroll at a time when they were not needed.Indeed, this was Cullom's asserted reasonfor consideringJudd's discharge the night before he discovered the negli-gence now claimed to be the reason for Judd's termination.However, what is not explained is why Cullom chose thatparticular evening, immediately after the distribution of un-ion cards,to consider changing Respondent's longstandingpolicy of carrying the employees through the winter, eventhough it lost moneydoing so.The indication is that the twoevents were connnected,as cause and effect.Respondent appears to argue, however, that in the ab-sence of affirmative evidence that the Respondent knew ofthe union activity, such knowledge cannot be inferred. Thisis incorrect.Knowledge is an issue of fact, and like anyother fact may be inferred from the totality of circum-stances in the case, if they are sufficient to support suchinterference.See, e.g.,A. J. Krajewski Manufacturing Com-pany, Inc.v.N.LR.B., 413 F.2d 673, 676 (C.A.1, 1969):N.L.R.B.,v.LongIsland Airport Limousine Service Corp.,468 F.2d 292 (C.A.2, 1972).In the present case,the timing of the discharges,the lackof any credible explanation for such action,Respondent'srefusal to tell the employees why they were being dis-charged,and the subsequent advancement of pretextuousreasons therefor,all lead to the conclusion that Respondentdid learn of the union activity and took this action to fore-stall the nascent organizationalactivity.We are otherwiseleft with the conclusion that Respondent had no reason fordischarging these men. That Respondent would not shrinkfrom such radical action to keep the Union out is abundant-ly clear on this record. The fact that Respondent's workforce consisted of a small number of longtime employees,some of whom did not sign union cards,makes it furtherprobable thatRespondentwould quicklylearn of what wasgoing on. That probability is vastly increased by the factthat one of the employees, Huff, who knew of the uniondrive and refused to sign a card,was a member of the familywhich owned business.'1 I do not believe, and therefore donot credit, Cullom's testimony that he had no knowledge of17 It was stated at the hearing that while Huff's family relationship was notimpressive in and of itself,itsprobative value must be determined in thecontext of the record as a whole.This has been done.the employees'union activities when he decided to dis-charge Fox andJudd,and find,in the circumstances of thiscase, that he did have such knowledge when those decisionswere made.On the basis of the above analysis and the record as awhole,it is foundthatRespondnent,by discharging FinleyFox and EstillJ. Judd,discriminated against its employeesto discourage membership in the Union in violation of Sec-tion 8(aX3) and(1) of the Act.In coming to this conclusion,full consideration has beengiven to the fact that neither Judd nor Fox was a leader inthe union movement(thoughJudd's brother was), and thatthe Respondent did not discharge the two employees mostprominent in distributing and collecting the union cards.However,discriminatory motivation is not necessarily nega-tived because not all those who favor the union are singledout for reprisal,or even by reason that more prominentunion men remain unscathed.Nachman Corp. v. N. L R. B.,337 F.2d 421 (C.A.7, 1964).In this case,there is,indeed,some indication that the Respondent may not have beencertain that it knew the real instigators of the union drive,as evidenced by the interrogationof Tindleafter the dis-charges of Fox and Judd.In any event,selection of employ-ees for reprisal for union activities is, of course,motivatedby theeffect anticipated upon the employees who remain.Tindle's testimony is convincing that Respondent's employ-ees received the message,which in this case was enhancedby Respondent's refusal to state its reasons for the termina-tions.C. Threats and Interrogation of EmployeesCullom interrogated employee Tindle, during the periodwhen the representation proceeding was pending, as to whathe thought about the "mess" caused by "the damn union,"and as to who was responsible for bringing the union cardsin.When Tindle refused the information sought unless Cul-lom would give his reasons for discharging Fox and Judd,Cullom threatened that if the men voted for the Union, theywould lose their vacation pay, holiday pay, and Blue Cross/Blue Shield.Thereafter, on instructions from Armitage, the employeeswere told, in various ways and at different times, that if theychose the Union as their representative, Respondent wouldclosedown its operations. Respondent, as previously noted,asserts that since it had decided to close its doors in suchan eventuality, it was justified in advising the employees ofthe fact.However, the disclosure was somewhat less than com-plete and candid. As has been found, Respondent's inten-tion was to sell the business, not dismantle or permanentlyclose it, as Respondent's total course of action demon-strates. In such case, the employing enterprise would notnecessarily be destroyed by the change in ownership, andthe employees' right to the free choice of a bargaining repre-sentative continued to have important legal consequences.See, e.g.,N.L.R.B. v. Burns, supra.As previously consideredin connection with discussion of mootness of the issues inthismatter, the situation here differs from that inDarling-ton,upon which Respondent relies. Indeed, the Court inDarlingtonparticularly noted and relied upon the fact that ARMITAGE SAND AND GRAVELthe employerthere was preventedby the "complete liquida-tion"of its business(in that case the dismantling of itsoperations)from deriving"future benefits"from its activi-ties discouraging"collective employee activities,"380 U.S.at 271-272, whereasRespondent here, by selling its opera-tions intact,was in a position to, and did benefit from, itspriorunfair labor practices.Thus its threats to the employ-ees to keep the business from being unionized were designedto and apparently did make thepropertymore saleable.18For the reasons given,and upon therecord as a whole,it is found that Respondent interfered with,restrained, andcoerced its employees in the exercise of their rights underSection 7 of the Act, by threateningto denyemployee bene-fits and to close down its operations if the employees votedfor the Union,and thereby violated Section 8(a)(1) of theAct.The interrogationof Tindle doesnot appear to be a mat-ter of great substance,but since alleged in the complaint, itmust be dealt with.The interrogationclearly occurred in acontext of coercive conduct.Further,Tindlecould rea-sonably concludethat Cullom's request for the names ofthose who brought the Union in was for the purpose ofreprisal,and it appears that he engaged in evasive tactics toavoid givingCulloman answer to this question.The ques-tioning was not casual,or part of an idle conversation, butarose in a situation deliberatelycontrived by Cullom for thepurpose.No legitimate reason for this action is suggested orappears.In the circumstances,it is found that Respondent,by its interrogationof Tindle,violated Section 8(a)(1) of theAct.D. The Challengesto theBallots ofFox and JuddFox and Estill Judd cast challenged ballots in the electionin Case 9-RC-9496, which ballots are determinative of theresults of the election. The validity of the challenges is be-foreme in this matter.It follows from the findings andconclusions heretofore made that both Fox and Judd wereemployees on the date of the election and eligible to vote.In accordance with the order of the Regional Director inCase 9-RC-9496, that case is hereby transferred and con-tinued before the Board with the recommendation that thechallenges to the ballots of Finley Fox and Estill J. Judd beoverruled and their ballots be counted and an appropriatecertificate thereafter be issued.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By threatening employees with reprisal, coercively in-terrogating employees in relation to their union activities,and by the discharges of Finley Fox and Estill J. Judd, asIsThe purchaser's concern over unionization of the operations is reflectedin the provision of thesalesand purchase agreement by which Respondentwarranted that no collective-bargaining agreement applied to the operationsbeing sold169found herein,Respondent engaged in unfair labor practicesin violation of Section 8(a)(1) and (3) of the Act, whichunfair labor practices affect commerce within the meaningof the Act.4.Finley Fox and Estill J. Judd were employees of theRespondent eligible to vote in the election conducted by theRegional Director of the Boardon April 17,1972, in Case9-RC-9496,and the challenges to their ballots were invalid,and should be overruled, and the ballots counted.THE REMEDYIt having been found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act,itwill be recommended that the Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.It will be recommended that the Respondent offer FinleyFox and Estill J. Judd immediate and full reinstatement totheir former jobs or, if such jobs no longer exist,to substan-tially equivalent jobs, without prejudice to their seniorityand other rights,privileges,or working conditions, andmake themwhole for anyloss of earnings suffered by reasonof such discrimination,by payingto each of them a sum ofmoney equal to the amount each would have earned fromthe date of the discrimination against him,as found herein,to the date of the Respondent's offer to reinstate him asaforesaid,less his net earnings during that period,in accord-ance with the Board's formula set forth inF.W. WoolworthCompany,90 NLRB 289, with interest thereon at the rate of6 percent per annum,as set forth inIsis Plumbing&HeatingCo., 138 NLRB 716.As the unfair labor practices committedby theRespon-dent are of a character striking at the root of employeerights safeguardedby the Act,itwill be recommended thatthe Respondent be ordered to cease and desist from infring-ing in any manner upon the rights guaranteed in Section 7of the Act. SeeBrad'sMachine Products, Inc.,191 NLRB274.Respondent is clearly responsible for backpay to Fox andJudd through April 17, 1972. The extent to whichRespon-dent should be further required to comply with the affirma-tive provisions of the recommended Order,and the extentto which the purchaser of Respondent's operations may beobligated to comply with the recommended Order, or if ithas any such obligation, may be determined at subsequenthearings if necessary. See, e.g.,Perma Vinyl Corp., supra;The Alexander Milburn Company,78 NLRB 747.Upon the foregoing findings of fact, conclusions of law,and the entire record,and pursuant to Section 10(c) of theAct, Iissuethe following recommended:ORDER 19Armitage Sand and Gravel, Inc., the Respondent herein,19 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102.48of theRules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order, and all objectionsthereto shall be deemedwaived forall purposes. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDits officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against em-ployees in order to discourage membership in or support ofLaborers'InternationalUnion of NorthAmerica, Local513, AFL-CIO, or anyother labor organization.(b)Threatening to discharge or otherwise harm employ-ees for joining a union or engaging in union activities orsupporting a union.(c)Coercivelyinterrogating employees concerning theexercise of rights protectedunder the Act.(d) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights underSection 7of the Act.2.Takethe following affirmative action which it is foundwill effectuate the purposesof the Act:(a)Offer FinleyFox and Estill J. Judd immediate andfull reinstatement to their former jobs or,if those jobs nolonger exist,to substantially equivalent jobs, and makethem whole for any loss of earnings or benefitsthey mayhave suffered by reason of the discrimination against them,in accordance with the provisions of the section entitled"The Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, all payrollrecords,social security payment records,timecards,person-nel records and reports,and all ether records necessary toanalyze the amountof backpaydue under the terms of thisrecommended Order.(c)Post all its operation at Morrow,Ohio,or at anysuccessor operation,copies of the attached notice marked"Appendix."20 Copies of said notice,on forms provided bythe Regional Director for Region 9, after being duly signedby an authorized representative of Respondent(or its suc-cessor or assign),shall be posted by it immediately uponreceipt thereof,and be maintainedby it for 60consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reason-able steps shall be taken by Respondent to ensure that saidnotices are not altered,defaced,or coveredby any othermaterial.(d)Notify theRegional Director for Region 9, in writing,within 20 days from the date of this Order,what steps Re-spondent has taken to comply herewith.20 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board" shall read"Posted pursuantto a Judgment of the United StatesCourt of Appealsenforcing an Order ofthe National Labor Relations Board"APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe law states that employees shall have the right:To form,join,or assist labor organizationsTo bargaincollectivelythrough representatives oftheir own choosingTo engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid orprotectionTo refrain from any or all such activities,exceptas may be required by a legal agreement between anemployer and the representative of the employees.WE WILL NOTdischarge or discriminate against ouremployees because they join or help Local 513 of theLaborers'InternationalUnion of NorthAmerica,AFL-CIO,or other labor organizations.WEWILLNOT threaten to discharge or otherwise harmour employees because they join or help a union.WE WILL NOTcoercively question employees concern-ing membership in or activities on behalf of a union.WE WILL NOTin any other manner interfere with, re-strain,or coerce employees in the exercise of the rightsprotected by law.WE WILL offerFinley Foxand Estill J. Judd imme-diate and full reinstatement to their former jobs or, ifthose jobs no longer exist,to substantially equivalentjobs, without prejudice to their seniority or other rights,privileges, or working conditions.WE WILL make each of them whole for any loss of payor benefits suffered by them as a result of the discrim-ination against them.DatedByARMITAGESAND AND GRAVEL,INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office Federal Office Building Room2407, 550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.